DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14, 16-20, and 22-24 are allowed.
Regarding claim 1,
The prior art of record does not disclose alone or in combination:
An actuating device for orthosis comprising: a housing; a motor having a motor shaft; a transmission disposed in the housing and operatively connected to the motor such that the motor provides power to the transmission, the transmission comprising: a first stage having a first sprocket, a second sprocket, and a first drive belt tensioned by the first sprocket and the second sprocket, wherein the first sprocket is attached to the motor shaft; a second stage having a third sprocket, a fourth sprocket, and a second drive belt tensioned by the third sprocket and the fourth sprocket, wherein the third sprocket is attached to the second sprocket of the first stage; a third stage having a fifth sprocket and a sixth sprocket, and a third drive belt tensioned by the fifth sprocket and the sixth sprocket, wherein the fifth sprocket is attached to the fourth sprocket of the second stage; a first shaft, wherein the second sprocket, the third sprocket, and the sixth sprocket are attached to the first shaft, wherein the sixth sprocket is configured to rotate relative to the first shaft at a different speed than the second sprocket and the third sprocket; and a second shaft, wherein the fourth sprocket and the fifth sprocket are attached to the second shaft; an actuating arm operatively connected to the sixth sprocket of the third stage of the transmission such that the power provided to the transmission by the motor causes the actuating arm to provide an output torque.

Regarding claim 16,
The prior art of record does not disclose alone or in combination:
An actuating device for orthosis comprising: a housing; a motor having a motor shaft; a transmission disposed in the housing and operatively connected to the motor such that the motor provides power to the transmission, the transmission comprising: a first shaft; a second shaft; a first stage having a first drive belt, wherein the first drive belt is connected to the motor shaft of the motor and the first shaft; a second stage having a second drive belt, wherein the second drive belt is connected to the first shaft and the second shaft; a third stage having a third drive belt, wherein the third drive belt is connected to the first shaft and the second shaft; an actuating arm operatively connected to the third stage of the transmission such that the power provided to the transmission by the motor causes the actuating arm to provide an output torque; wherein a location of at least one of the motor shaft, the first shaft, and the second shaft is adjustable relative to the housing such that a distance between the motor shaft and the first shaft is adjustable and such that a distance between the first shaft and the second shaft is adjustable.

Regarding claim 18,
The prior art of record does not disclose alone or in combination:
An actuating device for orthosis comprising: a housing; a motor disposed in the housing; a transmission disposed in the housing and operatively connected to the motor such that the motor provides power to the transmission, the transmission comprising:4853-1566-2582, v.1Application Serial No. 15/485,962Response to Office Action ofMay 17, 2021 a first stage having a first sprocket, a second sprocket, and a first drive belt tensioned by the first sprocket and the second sprocket, wherein the first sprocket is attached to the motor shaft; a second stage having a third sprocket, a fourth sprocket, and a second drive belt tensioned by the third sprocket and the fourth sprocket, wherein the 

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 16, and 18, the prior art of record does not disclose alone or in combination:
An actuating device for orthosis comprising: a housing; a motor having a motor shaft; a transmission disposed in the housing and operatively connected to the motor such that the motor provides power to the transmission, the transmission comprising: a first stage having a first sprocket, a second sprocket, and a first drive belt tensioned by the first sprocket and the second sprocket, wherein the first sprocket is attached to the motor shaft; a second stage having a third sprocket, a fourth sprocket, and a second drive belt tensioned by the third sprocket and the fourth sprocket, wherein the third sprocket is attached to the second sprocket of the first stage; a third stage having a fifth sprocket and a sixth sprocket, and a third drive belt tensioned by the fifth sprocket and the sixth sprocket, wherein the fifth sprocket is attached to the fourth sprocket of the second stage; a first shaft, wherein the second sprocket, the third sprocket, and the sixth sprocket are attached to the first shaft, wherein the sixth sprocket is configured to rotate relative to the first shaft at a different speed than the second 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846